Exhibit 10.62
AMENDMENT TO EXECUTIVE
EMPLOYMENT AGREEMENT
     This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), dated as of
December 29, 2008, is between La Jolla Pharmaceutical Company, a Delaware
corporation, with its principal place of business located at 6455 Nancy Ridge
Drive, San Diego, California 92121 (the “Employer”), and Jessie Elchico (the
“Employee”).
     WHEREAS, the Employee is currently employed as Vice President, Quality
Operation of the Employer under an Executive Employment Agreement dated as of
February 23, 2006 (the “Agreement”); and
     WHEREAS, the Board of Directors (the “Board”) of Employer, pursuant to
Board approval on December 24, 2008, has authorized changes to employment
documentation in order to conform to the provisions of IRC Section 409A relating
to nonqualified deferred compensation arrangements and the parties hereto
consider it appropriate that the Agreement be amended to reflect such
arrangements;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Employer and the Employee agree to the following amendment to the Agreement.
Capitalized terms used in this Amendment that are not otherwise defined shall
have the same meanings as in the Agreement, provided that the terms “Employer”
and the “Company” shall be used interchangeably in the Agreement and this
Amendment.

  1.   Section 2(a)(A) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Termination; Severance. Employee will be entitled to receive from the Company
an amount in severance equal to one year of Employee’s then-current base salary
(the “Severance Amount”). The Severance Amount will be paid in a lump sum on the
first payroll date that is 30 days after the date of Employee’s termination of
service, provided that Employee has executed and delivered to the Company a
mutual release, within 21 days of her date of termination from service, in form
and substance satisfactory to the Company, of all claims arising in connection
with Employee’s employment with the Company and termination thereof and has not
revoked said release;”

 



--------------------------------------------------------------------------------



 



  2.   Section 2(a)(B) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“In addition, Company will pay the monthly premiums for group health care
continuation coverage for Employee and Employee’s eligible dependents pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) for 12
full calendar months following termination, provided Employee elects to continue
and remains eligible for such benefits during this period.”

  3.   Section 3(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(a) Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Employee’s termination of employment with the Company, Employee is a
“specified employee” as defined in Section 409A of the Internal Revenue Code
(the “Code”), and one or more of the payments or benefits received or to be
received by Employee pursuant to this Agreement or otherwise would constitute
deferred compensation subject to Section 409A, then no such payment will be made
under this Agreement until the earlier of (i) the date which is six months and
one day after Employee’s separation from service or (ii) the date of Employee’s
death.”

  4.   No Other Amendment. Except as otherwise set forth herein, the Agreement
shall not be otherwise amended and remains in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and Employee have executed this Amendment
1 as of the day set forth above.

              LA JOLLA PHARMACEUTICAL COMPANY
 
           
 
  By:   /s/ Deirdre Y. Gillespie
 
Deirdre Y. Gillespie
 
      President & CEO
 
            EXECUTIVE
 
           
 
     
 
Jessie Elchico    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and Employee have executed this Amendment
1 as of the day set forth above.

              LA JOLLA PHARMACEUTICAL COMPANY
 
           
 
  By:    
 
Deirdre Y. Gillespie
 
      President & CEO
 
            EMPLOYEE
 
           
 
      /s/ Jessie Elchico
 
Jessie Elchico    

 